This opinion is subject to administrative correction before final disposition.




                                  Before
                      GASTON, STEWART, and HOUTZ
                         Appellate Military Judges

                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                         Kade N. MILLER
                Warrant Officer (W-1), U.S. Marine Corps
                               Appellant

                              No. 202000026

                           Decided: 30 October 2020

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                                Military Judge:
                                Mark D. Sameit

   Sentence adjudged 17 October 2019 by a general court-martial con-
   vened at Marine Corps Base Camp Foster, Okinawa, Japan, consisting
   of a military judge sitting alone. Sentence in the Entry of Judgment:
   confinement for 21 months 1 and a dishonorable discharge.

                               For Appellant:
                Lieutenant Colonel Michael D. Berry, USMCR




   1  The convening authority suspended confinement in excess of 12 months pursu-
ant to a pretrial agreement.
                   United States v. Miller, No. 202000026
                           Opinion of the Court

                               For Appellee:
                            Brian K. Keller, Esq.

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2